Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


5.	Claims 1-2, 10, 17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 11, 19, 18, 1 in Patent No. 11,188,349 respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 11, 19, 18, 1 of the US Patent No. are similar in scope to claims 1-2, 10, 17 of the present application with only obvious wording variations.
Present application
Pat No. 11, 188, 349
1. A computing platform comprising: one or more processors; and one or more memories storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: hosting a first application that provides a first enterprise service; hosting a second application that provides a second enterprise service; 







monitoring, via the first application, one or more events associated with the second application; 

determining that an event of the one or more events impacts the first enterprise service; and 




causing a client device communicatively coupled to the computing platform to display a graphical user interface comprising information related to the event.



2. The computing platform of claim 1, wherein the client device is associated with the first application and separate from the second application.

10. A method comprising: hosting, via a computing platform: a first application comprising a first portfolio of one or more enterprise services; and a second application comprising a second portfolio of one or more enterprise services; monitoring, via the first application, a performance of each enterprise service of the first portfolio of one or more enterprise services; 





monitoring, via the first application, events associated with the second application; 

determining, via the first application, that an event of the events associated with the second application impacts the performance of an enterprise service of the first portfolio of one or more enterprise services; and 

causing a client device of the computing platform to display a graphical user interface comprising information related to the event.

17. A non-transitory, computer-readable memory storing instructions executable by one or more processors, wherein the instructions, when executed by the one or more processors, cause the one or more processors to perform operations comprising: hosting a first application comprising a first portfolio of one or more enterprise services; monitoring, via the first application, a performance of each enterprise service of the first portfolio of one or more enterprise services; hosting a second application comprising a second portfolio of one or more enterprise services; 
monitoring, via the first application, one or more events associated with the second application; 

determining, via the first application, that an event of the one or more events impacts the performance of an enterprise service of the first portfolio of one or more enterprise services; and 


causing a client device of the computing platform to display a graphical user interface comprising information related to the event.
11. A system comprising: one or more processors; and one or more computer readable storage medium comprising computer readable code executable by the one or more processors to: provide a hosted client instance over a network interface for communicatively coupling with a remote client device, the hosted client instance including a first application component for performing a first plurality of actions associated with the hosted client instance and a second application component for performing a second plurality of actions, wherein the first application component comprises one or more enterprise services; 
monitor, by the first application component, the second application component for an event associated with the second application component; determine that the event impacts at least one enterprise service (ES) of the one or more enterprise services of the first application component based on one or more dependency tables associated with the second application component; and 
display, in a user interface of the first application component, information related to the event.




19. The method of claim 18, wherein each application component comprises a separate set of offered enterprise services.

18. A method for hosted client management, the method comprising: providing a hosted client instance over a network interface for communicatively coupling with a remote client device, the hosted client instance including a first application component for performing a first plurality of actions associated with the hosted client instance and a second application component for performing a second plurality of actions, wherein the first application component comprises one or more enterprise services; 
monitoring, by the first application component, the second application component for an event associated with the second application component; determining that the event impacts at least one enterprise service (ES) of the one or more enterprise services of the first application component based on one or more dependency tables associated with the second application component; and 
displaying, in a user interface of the first application component, information related to the event.


1. A non-transitory computer readable medium comprising computer readable code executable by one or more processors to: provide a hosted client instance over a network interface for communicatively coupling with a remote client device, the hosted client instance including a first application component for performing a first plurality of actions associated with the hosted client instance and a second application component for performing a second plurality of actions, wherein the first application component comprises one or more enterprise services; 
monitor, by the first application component, the second application component for an event associated with the second application component; determine that the event impacts at least one enterprise service (ES) of the one or more enterprise services of the first application component based on one or more dependency tables associated with the second application component; and 
display, in a user interface of the first application component, information related to the event.



In re Karlson, 136 USPQ 189 (ccPA 1963).

Allowable Subject Matter
5.	Claims 3-9, 11-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 3, 5, 7-9, 11, 14, 16, 18-20 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
	wherein the first application is configured to implement a plurality of enterprise service configurations of the first enterprise service (claim 3);
wherein the first application is configured to monitor the one or more events associated with the second application based on a list of dependencies maintained by a third application hosted by the computing platform, wherein the list of dependencies comprises one or more relationships between the first enterprise service and the second enterprise service (claim 5);
wherein the first application is configured to monitor a performance of the first enterprise service, wherein, in response to determining that the event negatively affects the performance of the first enterprise service, the computing platform is configured to communicate the information related to the event to the client device (claim 7);
wherein the first application is associated with a first user of the computing platform and the second application is associated with a second user of the computing platform (claim 8);
wherein the computing platform comprises a cloud computing platform (claim 9);
wherein the first portfolio of one or more enterprise services is associated with a first entity and separate from a second entity, and wherein the second portfolio of one or more enterprise services is associated with the second entity and separate from the first entity (claim 11);
wherein the first application is configured to monitor the events associated with the second application based on a list of dependencies maintained by a configuration management database (CMDB) hosted by the computing platform, wherein the list of dependencies comprises one or more relationships between the enterprise service of the first portfolio of one or more enterprise services and a second enterprise service of the second portfolio of one or more enterprise services (claim 14);
wherein the first application comprises a plurality of enterprise service configurations for each enterprise service of the first portfolio of one or more enterprise services, wherein the first application is configured to monitor a configuration performance of each enterprise service configuration of the plurality of enterprise service configurations (claim 16);
wherein the first application is configured to generate a performance score for the enterprise service based at least in part on the information related to the event (claim 18);
wherein the first application is configured to generate a portfolio performance score for the first portfolio of one or more enterprise services based at least in part on the performance score of the enterprise service and at least one additional performance score corresponding to at least one additional enterprise service of the first portfolio of one or more enterprise services (claim 19);
wherein the event comprises a hardware outage caused, at least in part, by the second application (claim 20).

Conclusion
7.	Claims 1-2, 10, 17 are rejected.  Claims 3-9, 11-16, 18-20 are objected.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186